    Case: 1:20-cr-00056 Document #: 27 Filed: 03/31/21 Page 1 of 1 PageID #:102




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

 UNITED STATES OF AMERICA
                                            No. 20 CR 56
       v.
                                            Judge Andrea R. Wood
 MARTIN A. SANDOVAL

                      UNOPPOSED MOTION TO DISMISS

      The UNITED STATES OF AMERICA, by JOHN R. LAUSCH, JR., United

States Attorney for the Northern District of Illinois, moves this honorable Court,

pursuant to Federal Rule of Criminal Procedure 48(a), to dismiss the above-captioned

Information and vacate the judgment of guilty as to Counts One and Two. Defendant,

MARTIN A. SANDOVAL, passed away on December 5, 2020 (see Government Exhibit

A), and his attorney does not object to this motion.

Dated: March 31, 2021

                                        Respectfully submitted,

                                        JOHN R. LAUSCH, JR.
                                        United States Attorney

                                 By:    /s/ Christopher J. Stetler
                                        CHRISTOPHER J. STETLER
                                        JAMES P. DURKIN
                                        Assistant U.S. Attorney
                                        219 South Dearborn Street
                                        Room 500
                                        Chicago, Illinois 60604
                                        (312) 353-7602
